Citation Nr: 0619752	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a bilateral eye 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from August 1974 to August 
1979.  The record further indicates that the veteran served 
in the US Air Force Reserves - the dates of that service have 
not been verified.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of October 2002 and September 2003 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the veteran's claims 
seeking entitlement to service connection for prostate cancer 
and a bilateral eye condition.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the RO must be offered the opportunity to clarify the 
veteran's reserve service and obtain additional service 
personnel records, particularly from any periods of active 
duty for training.

First, the record shows that the veteran served in the 
reserves and there are service medical records from his 
reserve service, including records showing a diagnosis of 
prostate cancer in February 2003.  He was also treated for an 
eye problem diagnosed as blepharitis in November 2000.  It is 
not clear whether the prostate cancer or the eye problem were 
diagnosed and/or treated during a period of active duty for 
training.  The periods of his reserve service have not been 
verified.  Moreover, the RO has not had the opportunity to 
obtain the veteran's service personnel records, or "201 
file," for his periods of active and inactive reserve 
service.  Additionally, a review of the statement of the case 
does not reflect that the reserve medical records were 
addressed by the RO, and this should be done in a 
supplemental statement of the case.  

Regarding the claim for service connection for an eye 
condition, the Board notes that the service medical records 
reflect treatment for eye problems in service in February and 
March 1978, with a history of eye complaints following an 
exercise in which he was in a gas chamber.  After service, 
the veteran received treatment for eye complaints in 
September 1990 after he was working on a car, as well as for 
blepharitis in November 2000 in the reserve records.  In view 
of the treatment for eye problems in service, with some 
evidence of eye problems after service, and the veteran's 
contentions that he continues to have eye symptomatology, an 
examination is indicated to ascertain the nature and etiology 
of his claimed eye disability.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2005).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet App. 473, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
advised of the evidence necessary to establish an initial 
disability rating or effective date, if service connection 
were awarded for the claimed disabilities on appeal.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VA must review the entire file 
and ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet App. 473, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AMC should attempt to verify, 
through official channels, the veteran's 
periods of service in the Air Force 
Reserves.  The National Personnel Records 
Center and the US Air Force Reserve 
Center in Denver, Colorado, should be 
contacted, if necessary, as should any 
other potential storage facilities noted 
in M21-1, Part III, 4.01.

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the veteran's periods of active 
duty for training service and the periods 
of inactive duty for training service, 
including the specific dates trained.

Additionally, copies of any and all 
personnel and medical records not already 
of record should be requested and 
included in the claims folder.  All 
records and other relevant information 
are to be made part of the claims folder.  
If the records cannot be obtained, this 
should be noted in the claims folder.

3.  If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the AMC should inform 
the veteran that VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  The RO 
should allow an appropriate period of 
time within which to respond.

4.  Thereafter the AMC should also 
schedule the veteran for a VA eye 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's current eye 
disability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his eye disability.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's eye disability 
(2) whether it is at least as likely as 
not (at least a 50 percent chance) that 
any diagnosed eye disability was caused 
or aggravated by active service, to 
include active duty for training.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Following completion of the above 
development, the AMC should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence, 
including the reserve medical records.  
It must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


